IN THE COURT OF APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs August 2, 2012

              IN THE MATTER OF D.C., Jr., G.C., D.C., AND H.C.

                   Appeal from the Weakley County Juvenile Court
                      No. C2491 James H. Bradberry, Judge


              No. W2012-00469-COA-R3-PT - Filed September 17, 2012


This appeal involves the termination of a father’s parental rights. The four children at issue
were removed from the father’s home by the Tennessee Department of Children’s Services
due to neglect and abuse. After three years, the Department instituted termination
proceedings. The juvenile court terminated the father’s parental rights on grounds of
abandonment for failure to provide a suitable home, substantial noncompliance with the
permanency plan, and persistent conditions, but it declined to find abandonment by failure
to support. The father appeals both the grounds for termination and the best interest finding.
We reverse the trial court’s holding on abandonment by failure to support, affirm to the
remainder, and so affirm the termination of the father’s parental rights.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Reversed in
                            Part and Affirmed in Part

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P. J.,
W.S., and J. S TEVEN S TAFFORD, J., joined.

Beth F. Belew, Paris, Tennessee for Respondent/Appellant D.C., Sr.

Robert E. Cooper, Jr., Attorney General and Dianne Stamey Dycus, Deputy Attorney
General, Nashville, Tennessee for Petitioner/Appellee State of Tennessee Department of
Children’s Services.
                                          OPINION

                             F ACTS AND P ROCEEDINGS B ELOW

These termination proceedings cap off over ten years of involvement by the Tennessee
Department of Children’s Services (DCS) with this family. The children at issue in this
appeal, son, D.C., Jr. (born in 1999), son, G.C. (born in 2002), daughter, D.C. (born in 2003),
and daughter, H.C. (born in 2004) (collectively “the children”) were born to A.C. (“Mother”)
and D.C., Sr. (“Father”). Mother and Father were married, but later divorced. Father has
remarried.

DCS first became involved with this family in the spring of 2000, when Father and Mother
were still living together in the same home. Over the ensuing eight years, there were at least
six referrals to DCS about the children, for physical neglect, environmental neglect,
substantial risk of physical injury, lack of supervision, and sexual abuse. Over a period of
several years, DCS provided family support services, including services on parenting skills,
anger management, budgeting, homemaker skills, counseling on truancy issues, and
therapeutic supervised visits. Father initially refused DCS services, then later permitted them
but was largely uncooperative and not receptive. A local church came to the house to clean
it. Despite this, the children’s circumstances in the home did not improve.

Things came to a head in October 2008. At that time, DCS received another referral to the
children’s home for allegations of drug exposure and physical abuse. Upon arriving at the
home, DCS workers found it in a “deplorable” condition. The floors were filthy with food
lying around and roaches everywhere; the children were seen picking food up off the floor
and eating it. The home was located on a busy highway but was unsecured, with the four
children at issue in this appeal, then ages 9, 6, 5, and 4 years old, free to run out toward the
highway. At the time DCS came to the home, some of the children could not even be
located. The home had open wiring, no light switch covers, and broken floorboards. DCS
workers who visited the home described the children as “extremely dirty,” wearing clothing
caked with old food and unmatched shoes that were too small and had holes. The children’s
hair was unwashed and uncombed, some had lice, and overall they had very poor hygiene and
a foul odor about them. The children told DCS workers that they had to take baths and do
dishes at the same time, in the same water. They told DCS that they tried to help their own
living situation by mowing the grass themselves and washing their own clothes; without a
clothes dryer, they just laid their wet clothes out on the grass to dry. One of the children told
the DCS investigator that they helped Father plant “dirty flowers” under the house with a
special light on them that “buzzed on and off.” The children were made to crawl under the
house to water and maintain Father’s plants; Father’s friends would then “come and take [the



                                               -2-
plants] away.” In light of these circumstances, the children were taken into protective
custody. Father was incarcerated on drug charges.

On October 22, 2008, the Juvenile Court of Weakley County conducted a preliminary
hearing, which both Mother and Father attended. A guardian ad litem was appointed to
represent the children. Mother was appointed counsel and eventually Father was as well.1
The order that resulted from the hearing permitted Father therapeutic visitation with the
children. In February 2009, a subsequent order adjudicating the children dependent and
neglected recited that DCS had either provided or offered the family the following services:
parenting assessment and support, drug testing, case manager services, as well as assistance
with transportation, arranging visitation, and obtaining counseling and drug and alcohol
services.

In April 2009, Father was ordered to pay child support in the amount of $94.20 per month
for each child ($471 per month) plus $5.00 per child per month in retroactive child support,
for a total child support obligation of $496 per month. After the child support order was
entered, Father was unemployed part of the time and was working part of the time; his child
support payments were garnished from either his unemployment check or his paycheck when
he was working.

In July 2010, DCS attempted to reunify the children with Mother by returning the children
to her custody on a trial basis. This had disastrous results. While the children were under
Mother’s care, one of the daughters was sexually molested by an older brother, a child not
at issue in this appeal.2 Mother had knowledge of the abuse and failed to protect her
daughter from it. The children were placed back into foster care, and a permanency plan was
adopted.

In February 2011, the Juvenile Court entered an order holding for the second time that the
children were dependent and neglected. Father stipulated to the finding of dependency and
neglect. The Juvenile Court made a finding of severe abuse based on Mother’s failure to
protect her daughter from sexual abuse by her older brother.




1
 At this juncture, Father said that he wanted to hire his own counsel. Later, in January 2009, Father changed
his mind and indicated he would accept appointed counsel. After that, Father changed counsel several times,
for a variety of reasons, until ultimately his current attorney was appointed.
2
 It is not clear from the record whether this brother was Father’s biological child. The brother admitted the
sexual molestation; he was charged with aggravated sexual battery and placed in juvenile detention.

                                                    -3-
Around this time, Father decided to move to Texas, supposedly to find better work. Before
he moved, DCS told Father that it could not provide him services in another state and pointed
out that it would be difficult for him to visit his children if he were living in Texas. This did
not deter Father. He moved to Texas in February 2011.

In Texas, Father eventually moved into a two-bedroom trailer with his new wife and her
daughter. After he moved, DCS contacted Texas’s children’s services to inform them of
Father’s needs and attempted to obtain assistance for Father in Texas. However, Father did
not follow through or contact anyone for assistance in Texas. Meanwhile, Father failed to
obtain the updated parenting assessment and complete the counseling required under the
Tennessee permanency plan. Once Father moved to Texas, he stopped paying child support.
He did not come to Tennessee to visit the children, and the children did not wish to go to
Texas to visit him.

In March 2011, another permanency plan was adopted. This plan required Father to continue
paying child support, attend counseling, and follow the counselor’s recommendations. The
expected achievement date for this plan was September 2011. None of these tasks were
completed.

In May 2011, DCS filed a petition in the Juvenile Court to terminate the parental rights of
both Mother and Father. The grounds asserted in the petition included: (1) abandonment due
to failure to support; (2) abandonment due to failure to provide a suitable home; (3)
substantial noncompliance with the permanency plans; and (4) persistent conditions.3

The Juvenile Court held a hearing on the DCS termination petition on September 8, 2011.
Neither Father nor Mother attended the hearing.4 On September 20, 2011, the Juvenile Court
entered an order terminating the parental rights of both Mother and Father.

However, on September 19, 2011, the day before entry of the order terminating his parental
rights, Father sent a pro se letter to the Juvenile Court stating that he did not receive notice
of the September 8, 2011 hearing. Father asked the Juvenile Court to set aside its decision.
On November 8, 2011, the Juvenile Court entered an order setting aside the termination of
parental rights as to Father only. A second hearing was scheduled for January 19, 2012.



3
 Severe abuse was also included as a ground for termination, but only as against Mother, based on her failure
to protect her daughter from sexual abuse. The termination of Mother’s parental rights is not an issue on
appeal.
4
    The record on appeal does not contain a transcript of this hearing.

                                                       -4-
The hearing commenced on January 19, 2012 as scheduled. At the outset of the hearing, DCS
informed the Juvenile Court that Daughter D.C., then eight years old, had asked to speak to
the Court. She was allowed to speak to the Court in a cleared courtroom, with the lawyers
and a court reporter present. Asked why she wanted to talk to the Judge, Daughter D.C.
replied, “I don’t want to go live with my daddy.” She described sexual abuse by Father and
physical abuse and neglect of herself and her siblings. After the Juvenile Court Judge
thanked Daughter D.C. for having the courage to talk to him, she said, “I hope I get a new
mom and dad.”

Father was called as a witness by DCS and testified at length. Father acknowledged a long
history with DCS but blamed the problems on Mother. After it was noted that some DCS
referrals occurred after Mother moved out of the home, Father said, “Yeah, well, when you
p--- a woman off, you just don’t know what they can do behind your back.” Asked about the
condition of his home at the time the children were removed, Father claimed that it was
“[l]ivable for anyone” but acknowledged: “I mean, we’ve had roaches. We’ve had rats.
Nothing other than all poverty people have.” He conceded that the children were often truant
for various reasons, including the fact that Father admittedly “was high and didn’t want to
take them to school, didn’t want to get up.” He added: “I mean, I was a pothead at the time.”
Father denied growing marijuana but admitted selling it and acknowledged that he had been
unemployed for over a year when the children were taken into protective custody. He said
that a church helped him pay his bills on occasion and also supplied the children with
clothing and cleaned up his house.

Father testified that his responsibilities under the permanency plan were to “receive a mental
health intake, obtain employment and keep it, and a home.” He also knew that he was
required to follow all of the recommendations from the mental health intake. Father claimed
that he underwent a mental health intake and was told that he needed to undergo counseling.
He went to two or three counseling sessions but stopped going because they were
“irrelevant” and “ridiculous.” Father denied any sexual abuse of his daughter.

Father testified that he underwent a drug and alcohol assessment but said that he never gave
DCS a copy of it. He acknowledged urine tests that were positive for marijuana “a few
times.”5 Father admitted that DCS provided therapeutic visitation and weekly parenting
assistance from Lori Powers at Wolfe Counseling. He recalled having one parenting
assessment, but said that he did not have the required updated assessment. He did recall
having psychological examinations in both Tennessee and Texas.




5
    Father noted that, on one occasion, a hair follicle test was negative.

                                                        -5-
Father admitted that he had paid no child support since he moved to Texas. He said he could
pay bills but did not have enough money for child support. In Texas, he said, he is receiving
food stamps. Father testified that he is self-employed in Texas and had purchased a two-
bedroom trailer in Texas for himself, his wife and his stepdaughter. Father admitted that his
current living situation in the Texas trailer would not be suitable for him to take custody of
his four children. Asked how he could come to court and request custody of his four children
under those circumstances, Father protested that, although DCS had told him that he needed
an appropriate home, “they never said get a home for your children.” If granted custody of
his children, Father said, he would need three or four additional months in order to secure
housing in Texas that was suitable for all of them.

The Juvenile Court heard testimony from Lori Powers, the family support counselor at Wolfe
Counseling who provided services for Father and the family over a period of four years.
Powers testified that the support services provided to the family were comprised of
attempting to teach Father parenting skills, anger management, budgeting, homemaker skills,
and anything else the family needed. The main focus, she said, was on parenting. Powers
conducted 26 therapeutic supervised visits with Father and his children, to help Father
engage and bond with the children in a safe environment where Powers could encourage
parenting skills such as age appropriate discipline. Powers noted that, during her support
sessions with the family, “random” people the children did not know would come to Father’s
house, act nervous, and leave quickly. She suspected that these visits were drug related.

When therapeutic visits between Father and the children were scheduled, Powers testified,
the children were told that they could call the DCS case worker in advance to tell her that
they did not want to attend the visit. Powers said that the children did so on several
occasions. Before the children’s supervised therapeutic visits with Father, Powers said, she
gave the children a secret signal to use if they felt threatened, afraid, or needed a break
during the visit. Powers testified that the children used the secret signal multiple times and
recounted a specific instance in which Daughter D.C. used the secret signal because she was
afraid of Father. When asked why Daughter D.C. was scared of Father, Powers stated that
Daughter D.C. had an extensive conversation with her explaining that she “was having
recollections of being in [Father’s home] and feeling fearful about someone coming in in the
middle of the night and touching her inappropriately, and she was afraid.” After consulting
her notes, Powers testified that Daughter D.C. had specifically told her that Father “had put
his fingers in her vagina and that she felt that that was something that bad men do . . . .”

Powers also testified about her observations on the condition of Father’s house. When she
first began coming to the home, Powers said, it was in “very poor condition.” From time to
time, she said, Father received assistance from the members of his church, who would come
in and vacuum and clean. Soon, however, the house would get dirty again: “I’m not talking

                                             -6-
your not dusting, not vacuuming. I’m talking dirty, nasty.” Powers said she always had
safety concerns about the house. Father would ask others for help, Powers said, but did not
undertake to solve problems with the home himself and did not take responsibility for the
state of the home. With Father, Powers said, “there was usually an excuse.” Powers said
that, after three and a half years of working with Father and the children, she never became
comfortable with returning the children to Father’s care.

The Juvenile Court also heard testimony from the DCS case manager for the family, Vanessa
Harrison. Harrison said that she had worked with the family for three years. She
communicated with Father “probably once or twice” a month and conducted multiple
children and family team meetings in which Father’s responsibilities were discussed in
detail.6 For the last three years, Harrison testified, she had been telling Father the same
things over and over, in order to get his act together.

Harrison testified that Father never told her that he completed the alcohol and drug
assessment required under the permanency plan. She said that Father did a parenting
assessment, which recommended a physiological exam and individual therapy to address his
mental health issues. Father quit the recommended counseling after two sessions, and
Harrison said that the counselor classified his participation in therapy as superficial and
indicated that no progress was made. She said that Father told her that he could not afford
to pay for counseling, but when she found a counseling service that he could attend at no
charge, he did not attend.

Harrison stated that DCS had provided numerous services to Father, such as paying his rent
and utilities a couple of times, providing gas cards, paying for his parenting assessment, and
providing him with therapeutic supervised visitation and family support services for three
years. All told, Harrison said, DCS spent approximately $18,000 assisting this family. DCS
did not assist Father with actually cleaning his home because Father never asked for that
assistance and told Harrison that he was receiving assistance from his church. Despite Father
having received that assistance, she said, at no time did she believe that the house reached
the point where it was appropriate for the children to live there.

Before Father moved to Texas, Harrison said, DCS told him that DCS would not be able to
provide services to him outside the State of Tennessee. He moved anyway in February 2011.
After Father moved, Harrison called Texas’s children’s services to tell them Father was



6
 Harrison stated that Father did not attend all of these meetings, but if he was not present his lawyer would
attend. In addition, if Father did not attend a meeting, Harrison sent Father a summary of what took place
at the meeting.

                                                    -7-
coming and what needs he had. To Harrison’s knowledge, Father never followed up with
them.

Harrison testified that DCS had never refused help to Father when he asked for it. She felt
that she and DCS had made every effort to assist him in regaining custody of his children.
Despite these efforts, Harrison said, Father made little progress because he refused to take
responsibility and everything was always someone else’s fault.

Harrison described how the children were faring in their current foster homes. She reported
that the children were interacting socially, making good grades, and were involved in
activities such as basketball, football, and cheerleading. They were quiet and reserved when
they were first removed, she said, but by the time of trial, they were much less so. Harrison
stated that all of the children have been in counseling, and will require more. Several were
taking more than one psychotropic medication, stemming in part from their emotional issues.

At the conclusion of the hearing, the Juvenile Court took the case under advisement. On
March 21, 2012, the trial court entered an order terminating Father’s parental rights, based
on abandonment by failure to provide a suitable home, substantial noncompliance with the
permanency plan, and persistent conditions. It declined to find abandonment for failure to
support, finding that Father had paid minimal support during the four months preceding the
filing of the petition to terminate. The trial court also found by clear and convincing
evidence that termination of Father’s parental rights was in the best interest of the children.
Father now appeals.

                      ISSUES ON A PPEAL AND S TANDARD OF R EVIEW

Father raises four issues on appeal. They are as follows:

       Whether the record contains clear and convincing evidence to support the trial
       court’s determination that [Father] “abandoned” the children as defined in
       Tenn. Code Ann. Section 36-1-113(g)(1) and Tenn. Code Ann. Section 36-1-
       102(1)(A)(iv).

       Whether the record contains clear and convincing evidence to support the trial
       court’s determination that [Father] was substantially noncompliant as defined
       in Tenn. Code Ann. Section 36-1-113(g)(2) and Tenn. Code Ann. Section 37-
       2-403(a)(2).

       Whether the record contains clear and convincing evidence to support the trial
       court’s determination that [Father] failed to alleviate the conditions which led

                                              -8-
       to the removal of the children or which would prevent their reunification with
       him as defined in Tenn. Code Ann. Section 36-1-113(g)(3).

       Whether the record contains clear and convincing evidence to support the trial
       court’s determination that it was in the children’s best interest to terminate the
       parental rights of [Father].

The State also asks us to review whether the Juvenile Court erred in holding that Father
abandoned the children by failure to provide a suitable home, pursuant to Tennessee Code
Annotated sections 36-1-113(g)(1) and 36-1-1-2(1)(A)(ii).

Thus, for reasons that are not clear, both parties raise on appeal a ground for termination on
which the Juvenile Court ruled in its favor. Father raises abandonment by failure to support
even though the Juvenile Court did not find clear and convincing evidence to support this
ground, and DCS raises abandonment by failure to provide a suitable home, even though
Father does not raise it on appeal and the Juvenile Court ruled in the State’s favor on that
ground.

Termination proceedings are governed by statute in Tennessee. A party with standing to seek
the termination of the parental rights of a biological parent must first prove at least one of the
statutory grounds for termination. Tenn. Code Ann. § 36-1-113(c)(1) (2010). Secondly, the
party seeking termination must prove that termination of the parental rights of the biological
parent is in the child’s best interest. Tenn. Code Ann. § 36-1-113(c)(2). Because of the
profound consequences of a decision to terminate parental rights, courts must apply a higher
standard of proof. Therefore, the elements required for termination of parental rights must
be proven by clear and convincing evidence. Tenn. Code Ann. § 36-1-113(c); In re
Adoption of A.M.H., 215 S.W.3d 793, 809 (Tenn. 2007); In re Valentine, 79 S.W.3d 539,
546 (Tenn. 2002); In re Askia K. B., No. W2010-02496-COA-R3-PT, 2011 WL 4634241,
at *7; 2011 Tenn. App. LEXIS 549, at *20 (Tenn. Ct. App. Oct. 7, 2011).

“No civil action carries with it graver consequences than a petition to sever family ties
irretrievably and forever.” In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App. 2004) (citing
M.L.B v. S.L.J., 519 U.S. 102, 119 (1996)). The heightened burden of proof in cases
involving the termination of parental rights serves to minimize the risk of an erroneous
decision. In re M.J.B., 140 S.W.3d at 653. Evidence satisfying the clear and convincing
evidence standard establishes that the facts asserted are “highly probable and eliminates any
serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.” In re A.T.P., No. M2006-02697-COA-R3-JV, 2008 WL 115538, at *4; 2008
Tenn. App. LEXIS 10, at *13-14 (Tenn. Ct. App. Jan. 10, 2008) (citing In re Valentine, 79
S.W.3d at 546; State v. Demarr, No. M2002-02603-COA-R3-JV, 2003 WL 21946726, at

                                               -9-
*9; 2003 Tenn. App. LEXIS 569, at *26 (Tenn. Ct. App. Aug. 13, 2003)). The evidence
should produce a firm belief or conviction in the fact finder’s mind as to the truth of the facts
sought to be established. In re A.T.P., 2008 WL 115538, at *4; 2008 Tenn. App. LEXIS 10,
at *14 (citing In re A.D.A., 84 S.W.3d 592, 596 (Tenn. Ct. App. 2002); Ray v. Ray, 83
S.W.3d 726, 733 (Tenn. Ct. App. 2001)). “In contrast to the preponderance of the evidence
standard, clear and convincing evidence should demonstrate that the truth of the facts
asserted is ‘highly probable’ as opposed to merely ‘more probable’ than not.” In re M.A.R.,
183 S.W.3d 652, 660 (Tenn. Ct. App. 2005) (quoting In re C.W.W., 37 S.W.3d 467, 474
(Tenn. Ct. App. 2000)). The appellate court applies the clear and convincing evidence
standard as follows:

       In light of the clear and convincing standard of proof, a reviewing court must
       “distinguish between the specific facts found by the trial court and the
       combined weight of those facts.” In re Tiffany B., 228 S.W.3d 148, 156
       (Tenn. Ct. App. 2007). When a trial court has seen and heard witnesses,
       considerable deference must be accorded to the trial court’s findings as to the
       credibility of the witnesses. Seals v. England/Corsair Upholstery Mfg. Co.,
       984 S.W.2d 912, 915 (Tenn. 1999). Using the standard under Rule 13(d) of
       the Tennessee Rules of Appellate Procedure, the trial court’s specific findings
       of fact are first reviewed to determine whether they are supported by the
       preponderance of the evidence; these facts are presumed to be correct unless
       the evidence preponderates against them. Tenn. R. App. P. 13(d); Union
       Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993). We then
       determine whether the combined weight of the facts, as found by the trial court
       or as supported by the preponderance of the evidence, clearly and convincingly
       establish all of the elements required to terminate the biological parent’s
       parental rights. In re Tiffany B., 228 S.W.3d at 156; In re S.M., 149 S.W.3d
632, 640 (Tenn. Ct. App. 2004). The trial court’s conclusions of law,
       including its conclusion that the State presented clear and convincing evidence
       to support termination, are reviewed de novo on the record, affording them no
       presumption of correctness. Campbell v. Florida Steel Corp., 919 S.W.2d 26,
       35 (Tenn. 1996); Presley v. Bennett, 860 S.W.2d 857, 859 (Tenn. 1993); In
       re Tiffany B., 228 S.W.3d at 156.

In re Askia K. B., 2011 WL 4634241, at *7; 2011 Tenn. App. LEXIS 549, at *21-22.




                                              -10-
                                                 A NALYSIS

A biological parent’s right to the care and custody of his or her child is among the oldest of
the judicially recognized liberty interests protected by the federal and state constitutions.
Troxel v. Granville, 530 U.S. 57, 65; 120 S. Ct. 2054, 2059-60 (2000); Hawk v. Hawk, 855
S.W.2d 573, 578-79 (Tenn. 1993); Ray, 83 S.W.3d at 731. While this right is fundamental
and superior to the claims of other persons, it is not absolute. In re Giorgianna H., 205
S.W.3d 508, 515 (Tenn. Ct. App. 2006); In re J.W.P., 154 S.W.3d 586, 589 (Tenn. Ct. App.
2004). It continues without interruption only so long as a parent has not relinquished it,
abandoned it, or engaged in conduct requiring its limitation or termination. In re Audrey S.,
182 S.W.3d 838, 860 (Tenn. Ct. App. 2005) (citing Blair v. Badenhope, 77 S.W.3d 137, 141
(Tenn. 2002); In re S.M., 149 S.W.3d 632, 638 (Tenn. Ct. App. 2004); In re M.J.B., 140
S.W.3d at 652-53).

                                       Grounds for Termination

In the Statement of the Issues in Father’s appellate brief, he appeals each ground on which
the Juvenile Court based its decision, except abandonment by failure to provide a suitable
home. In the Argument portion of Father’s brief, he makes the overarching argument that
DCS failed to make reasonable efforts to assist him in regaining custody of his children. As
the reasonable efforts argument pertains to all of the grounds at issue in this case,7 we address
that first, and then each ground on which the Juvenile Court relied. Out of an abundance of
caution, we then address the issue of abandonment by failure to support, raised by Father


7
 We note that DCS is not required to exert reasonable efforts in circumstances involving severe abuse, such
as sexual abuse or sexual exploitation. Tenn. Code Ann. § 37-1-166(g)(4). However, in this case, no grounds
for termination involving sexual abuse were ever asserted against Father. Indeed, there is no indication in
this record that allegations of sexual abuse by Father were ever even investigated. This is despite the fact that
Daughter D.C. expressly accused Father of sexually abusing her, long before she told the Juvenile Court
Judge in court about the abuse. Specifically, Lori Powers testified that, in the course of her facilitation of
“therapeutic visits”between Father and the children, Daughter D.C. graphically described to Powers sexual
abuse at Father’s hands. Powers did not specify when this disclosure took place, but it had to have occurred
before Father moved to Texas in February 2011. The children’s counselor also testified that Daughter D.C.
had been forthcoming to him about the sexual abuse in her counseling sessions. In his testimony, Father first
denied any sexual abuse and then launched into a convoluted and dubious explanation involving putting
ointment on the child. No one at trial indicated, or even inquired, about any investigation, or any criminal
charges against Father, arising out of the child’s allegations. Even the Juvenile Court Judge made no such
inquiry. DCS case worker Vanessa Harrison testified that, after Father moved to Texas, she contacted the
Texas children’s services about providing services to Father, but there is no indication that her conversations
with the Texas authorities included notifying them of the allegations of sexual abuse against Father, even
though it is undisputed that Father lives in a two-bedroom trailer in Texas with his new wife’s young
daughter.

                                                      -11-
even though the Juvenile Court ruled in his favor on that ground, and finally the ground of
abandonment by failure to provide a suitable home, raised by DCS even though Father did
not raise it on appeal and the Juvenile Court ruled in the State’s favor on that ground.

                                    Reasonable Efforts

Father contends that DCS, overall, failed to utilize reasonable efforts to assist him in
reunifying him with his four children. He relies on the testimony of DCS case worker
Harrison. Specifically, Father points out that Harrison admitted that DCS did not provide
assistance to Father in cleaning and fixing his home and that Harrison testified that she did
not know whether Father ever obtained the alcohol and drug (“A & D”) assessment required
under the permanency plan. On this basis, Father argues, DCS failed to show by clear and
convincing evidence that it utilized reasonable efforts to assist Father.

Under the Tennessee statutes governing the termination of parental rights, in most instances
in which a child has been removed from the parent’s home, DCS is required to make
reasonable efforts to reunify the parent with the child. In re Tiffany B., 228 S.W.3d 148, 158
(Tenn. Ct. App. 2007)(citing Tenn. Code Ann. § 37-1-166(2010)); see also In re Chase A.C.,
No. E2009-01952-COA-R3-PT, 2010 WL 325711, at *18; 2010 Tenn. App. LEXIS 523, at
*54 (Tenn. Ct. App. Aug. 18, 2010). Reasonable efforts must be shown as an element of the
State’s proof on grounds for termination. Tenn. Code Ann. § 36-1-113(m)(2010). The term
“reasonable efforts” is defined by statute:

       As used in this section, “reasonable efforts” means the exercise of reasonable
       care and diligence by the department to provide services related to meeting the
       needs of the child and the family. In determining reasonable efforts to be
       made with respect to a child, as described in this subdivision (g)(1), and in
       making such reasonable efforts, the child’s health and safety shall be the
       paramount concern.

Tenn. Code Ann. § 37-1-166(g)(1)(2010). The reasonableness of DCS’s efforts depends
upon the circumstances of a particular case. In re Tiffany B., 228 S.W.3d at 158. This Court
has recognized that the reunification of a family is “a two-way street.” In re Tiffany B., 228
S.W.3d at 159. Parents are responsible for addressing the conditions that led to the removal
of the child from the home, and they must make reasonable efforts to rehabilitate themselves
once services have been made available to them. Id.; In re Chase A.C., 2010 WL 3257711,
at *18. Moreover, effective May 10, 2010, Tennessee Code Annotated § 36-1-102(1)(A)(ii)
was amended to include a provision stating:




                                             -12-
       The efforts of the department or agency to assist a parent or guardian in
       establishing a suitable home for the child may be found to be reasonable if
       such efforts exceed the efforts of the parent or guardian toward the same goal,
       when the parent or guardian is aware that the child is in the custody of the
       department.

In re Chase A.C., 2010 WL 3257711, at *18 n.28.

In the instant case, the Juvenile Court found specifically that DCS had utilized reasonable
efforts to assist Father in remedying the conditions which led to the children’s removal and
the conditions which prevent the children from currently returning to Father’s custody,
reciting extensively from the testimony of Lori Powers with Wolfe Counseling and DCS case
worker Vanessa Harrison, detailing the many services that were either provided or offered
to Father. The Juvenile Court also found that Father declined to take advantage of the
services that were provided and offered to him, failed to make reasonable efforts to provide
a home that was suitable for his children, and demonstrated such a lack of concern for the
children that it was unlikely that he would be able to provide a safe home for them at an early
date. In support of this finding, the Juvenile Court relied on Father’s own testimony, as well
as the testimony of Powers and Harrison. The Juvenile Court also noted that Father made
a deliberate choice to move to Texas, with knowledge that DCS was not able to provide
services to him outside of Tennessee.

The findings of the Juvenile Court are fully supported by the evidence in the record.
Harrison detailed over $18,000 worth of services that were provided to the family, including
hours and hours of therapeutic visits by Powers with his children intended to enable Father
to have a healthy parent-child relationship with his four children. Powers testified that Father
was so unreceptive to her assistance that she resorted to trying to teach the four very young
children how to take care of themselves. Harrison located needed counseling for Father that
was free of charge; he participated only a couple of times, dismissing it as “ridiculous.” On
appeal, Father points to Harrison’s testimony about the one area in which DCS did not assist
Father, namely, cleaning and fixing his home to make it suitable for his children. However,
Harrison testified that Father specifically told her that he was receiving assistance from his
church, and Father’s testimony is consistent with this. Moreover, even after church members
apparently swooped into Father’s home to clean up his filth, the proof was that the safety
hazards in the home were never fixed, and not long after the church members left, the house
returned to its former state of squalor. Not even in Father’s testimony is there any
description of any substantial efforts that Father himself made to make his house habitable
for his four small children.




                                              -13-
In this case, the record shows that DCS provided substantial services to Father geared toward
remedying the conditions that led to the children’s removal from his custody. Unfortunately,
its considerable efforts amounted to casting the proverbial “pearls before swine.” The
transcript of Father’s testimony in the record consists of page after page of Father assigning
blame for his circumstances to others and deflecting all responsibility. The Juvenile Court’s
finding that DCS made reasonable efforts is affirmed.

                 Substantial Noncompliance with the Permanency Plan

Father argues that, contrary to the finding of the Juvenile Court, he was substantially
compliant with the requirements of the permanency plan. He argues:

       Vanessa Harrison testified that [Father] maintained contact with her, even after
       he moved to Texas. [Father] called her regularly and when she called him, if
       she left a message he always called her back. Ms. Harrison testified that
       [Father] had made significant improvements on the home in Tennessee, but
       that she did not know if [Father] had an appropriate home in Texas, never
       checked it out or had anyone else do so. And Ms. Harrison further testified
       that [Father] did participate in several of the services offered, and that he told
       her he could no longer afford counseling.

Although Father’s counsel on appeal makes a valiant effort to marshal the evidence in
Father’s favor on this issue, as discussed below, the record fully supports the Juvenile
Court’s finding that the tasks required of Father in the permanency plan were reasonably
related to remedying the conditions that led to the removal of the children and that Father did
not substantially comply with his responsibilities under the plan.

Tennessee requires the development of a plan of care for every foster child, setting forth the
responsibilities of both the parent and the agency that are reasonably related to the plan’s
goals. Tenn. Code Ann. § 37-2-403(a)(2)(A) (2010). Substantial noncompliance by the
parent with the statement in the permanency plan of the parent’s responsibilities is a ground
for termination of the parental rights. Tenn. Code Ann. § 36-1-113(g)(2) (2010). As an
initial matter, the trial court must find “that the requirements of the permanency plan are
reasonable and related to remedying the conditions that caused the child to be removed from
the parent’s custody in the first place.” In re M.J.B., 140 S.W.3d at 656 (citing In re
Valentine, 79 S.W.3d at 547). To assess a parent’s substantial noncompliance, a court must
weigh “both the degree of noncompliance and the weight assigned to that particular
requirement.” In re Z.J.S., No. M2002-02235-COA-R3-JV, 2003 WL 21266854, at *12
(Tenn. Ct. App. June 3, 2003). Substantial noncompliance is a question of law which we
review de novo with no presumption of correctness. In re Valentine, 79 S.W.3d at 548.

                                              -14-
On appeal, Father does not argue that the responsibilities assigned to him under the
permanency plan were unreasonable or that he was unaware of his responsibilities under the
plan. In his testimony at trial, Father acknowledged several responsibilities assigned to him
under the permanency plan: (1) undergo an alcohol and drug assessment and pass random
drug screens to address his drug use; 2) participate in mental health intake and follow any
recommendations; 3) obtain and keep stable employment; 4) obtain and keep a stable and
appropriate home.

Father testified that he underwent an alcohol and drug assessment as a probation requirement;
however, he did not provide DCS a copy of this assessment. He said that there was no
recommended treatment from the A & D counselor because he told the counselor he was not
addicted to drugs. This was despite the fact that, in his own testimony, he described himself
as a “pothead” with “a lot of drug issues” who was frequently so high that he could not bring
the children to school, and said that the day the children were removed from his custody, “I
was so high, I couldn’t tell you what my name was.” Father points to one clean hair follicle
drug test, but the record also references at least two urine tests that were positive for
marijuana, and another occasion on which Father admittedly refused to take the drug test
required of him. Clearly, Father did not take seriously the drug and alcohol component of
his responsibilities under the permanency plan and did not substantially comply with it.

Father claims to have complied with the mental health component of his responsibilities
under the permanency plan because he participated in a mental health intake and attended
two or three counseling sessions. The evidence in the record showed that Father’s limited
participation in counseling was described as “superficial” by his counselor, and Father
himself testified that he found the counseling “ridiculous” and “irrelevant” and ceased
attending even though DCS found counseling for him that was free of charge. Thus, Father’s
very significant mental issues went completely unaddressed, as he remained convinced he
had no need for mental health services. Clearly, there was not substantial compliance with
these responsibilities under the permanency plan.

While in Tennessee, after Father was released from incarceration for selling illegal drugs, he
at times was unemployed and drawing unemployment compensation, and at other times was
doing work such as hauling junk metal. His child support was garnished either from his
unemployment compensation or from his paycheck. Now in Texas, Father says that he is
“self-employed” but making so little that he is receiving food stamps. The money he earns
goes to support himself, his wife and his stepdaughter, but he chooses not to pay any child
support for his biological children. The record supports the Juvenile Court’s finding of
substantial noncompliance with this prong of the permanency plan.




                                             -15-
Finally, as noted above, Father’s squalid living conditions in Tennessee temporarily
improved through the efforts of members of his church. However, the evidence in the record
shows that the condition of the home slid back into its previous wretched state not long after
the church members left. Moreover, the DCS case worker testified that the condition of
Father’s Tennessee home never reached the point of being a safe home for the children.
Finally, Father admits that his home in Texas, a two-bedroom trailer, is unsuitable to house
himself, his new wife, his stepdaughter, and his four children.

Considering Father’s responsibilities under the permanency plans and the evidence in the
record, we find clear and convincing evidence to support the Juvenile Court’s holding that
there was substantial noncompliance with the permanency plan.

                                 Persistence of Conditions

The Juvenile Court also found that DCS had established by clear and convincing evidence
the ground for termination commonly referred to as “persistent conditions.” The statute
setting forth this ground for termination states:

       (g) Initiation of termination of parental or guardianship rights may be based
       upon any of the grounds listed in this subsection (g). The following grounds
       are cumulative and non-exclusive, so that listing conditions, acts or omissions
       in one ground does not prevent them from coming within another ground:
               (3) The child has been removed from the home of the parent or
               guardian by order of a court for a period of six (6) months and:
                      (A) The conditions that led to the child’s removal
                      or other conditions that in all reasonable
                      probability would cause the child to be subjected
                      to further abuse or neglect and that, therefore,
                      prevent the child’s safe return to the care of the
                      parent(s) or guardian(s), still persist;
                      (B) There is little likelihood that these conditions
                      will be remedied at an early date so that the child
                      can be safely returned to the parent(s) or
                      guardian(s) in the near future; and
                      (C) The continuation of the parent or guardian
                      and child relationship greatly diminishes the
                      child’s chances of early integration into a safe,
                      stable and permanent home;




                                             -16-
Tenn. Code Ann. § 36-1-113(g)(3)(A-C)(2010). Father argues that the children were
removed from his home based on environmental neglect and drug exposure and asserts that
those issues were resolved by November 2010, as Father by that time “had been compliant
with services, had been exercising visitation with his children, had resolved his legal charges
and made substantial improvements to his home.” He also argues that DCS failed to prove
that it exercised reasonable care and diligence to provide services reasonably necessary to
meet Father’s needs to assist him to remedy the alleged persistent conditions.

In evaluating the evidence in the record on this ground, we are mindful of the purpose behind
its enactment:

       These grounds must be interpreted and applied in accordance with the express
       legislative intent of our statutory system of child removal, foster care, and
       adoption. One of the stated purposes of these statutes is “to protect [children]
       from needless prolonged placement in foster care and the uncertainty it
       provides, and to provide them a reasonable assurance that, if an early return to
       the care of their parents is not possible, they will be placed in a permanent
       home at an early date.” Tenn. Code Ann. § 37-2-401(a). Our courts have
       recognized the significance of permanency as the goal of decisions involving
       future placement of children and termination of parental rights. See, e.g., State
       Dep’t of Human Servs. v. Smith, 785 S.W.2d 336, 338 (Tenn. 1990).

In re L.F.B., No. M2005-00697-COA-R3-PT, 2005 WL 2978964, at *8 (Tenn. Ct. App.
Nov. 7, 2005). See also In re Audrey S., 182 S.W.3d at 872-73.

The children at issue in this appeal were removed from Father’s custody in 2008. The record
shows that DCS had been involved with this family for many years before the children were
taken into protective custody. As noted above, we have rejected Father’s argument that DCS
did not utilize reasonable efforts to assist him. Despite DCS’s efforts and provision of
services and despite Father having been given so much time to address and remedy the
conditions that led to the removal of the children, those conditions remain largely
unaddressed. Told to obtain an alcohol and drug assessment and follow the counselor’s
recommendation, Father, an admitted “pothead,” told the counselor he did not have a drug
problem and so did not undergo treatment. The mental health issues that led to Father
keeping the children in a filthy home and neglecting and abusing them remain unaddressed.
Father earns money in Texas, obtains food stamps there, and supports his wife and
stepdaughter in Texas, but he says that he still does not make enough money to pay child
support for his biological children. Father concedes that he still does not have housing
suitable for his children. Asked why, Father claims that he will have suitable housing if only
the court will just give him a few more months. We disagree. It has been long enough.

                                             -17-
We find that the evidence in the record supports the Juvenile Court’s holding that the
conditions which led to the children’s removal, or that in all reasonable probability would
subject these children to further abuse and neglect, still persist and prevent their safe return.
Thus, we find that the Juvenile Court did not err in holding that the ground of persistent
conditions was established by clear and convincing evidence.

                                Abandonment by Failure to Support

Under Tennessee statutes, the parental rights of a biological parent may be terminated if the
parent abandons his children by willfully failing to pay support. Tenn. Code Ann. § 36-1-
113(g)(1). Such abandonment can take several forms. Tenn. Code Ann. § 36-1-102(1)(A)(i-
v).8 Pertinent to this case, abandonment by failure to support is defined as: “For a period of
four (4) consecutive months immediately preceding the filing of a proceeding or pleading to
terminate the parental rights of the parent[] . . . , that the parent[] . . . ha[s] willfully failed to
support or ha[s] willfully failed to make reasonable payments toward the support of the
child.” Tenn. Code Ann. § 36-1-102(1)(A)(i).

The Juvenile Court below found that the ground of abandonment by failure to support had
not been established by clear and convincing evidence “because during the four months
preceding the filing of the Petition to Terminate Parental Rights he did pay minimal support
for the minor children.” The Juvenile Court’s order states that:

        [Father] paid $452 dollars in child support in the four months preceding the
        filing of the Petition for the benefit of four children. He conceded that the
        amount he had paid didn’t even come close to supporting his minor children.
        However, he did pay a minimal amount. He moved to Texas and has not paid
        a penny in support since moving in February of 2011.

The DCS petition to terminate Father’s parental rights was filed on May 26, 2011.
Therefore, the statutory four-month period preceding the filing of the of the petition was
from January 26, 2011 to May 26, 2011.

It is undisputed in the record that, prior to Father’s move to Texas, child support was being
garnished, first from his unemployment compensation and then from his paycheck. The
payments were not in the amount of child support that Father owed for his four children, but


8
 Father’s appellate brief mistakenly cites Section 36-1-102(1)(A)(iv) which applies only to an incarcerated
parent. Moreover, Father’s brief argues that the trial court ruled against Father on this ground, when in fact
the Juvenile Court held that abandonment by failure to support had not been established by clear and
convincing evidence.

                                                    -18-
regular support in a minimal amount was paid in this fashion. The appellate record includes
a listing of the child support payments garnished from Father’s pay. Father’s last child
support payments during the statutory four-month period preceding the filing of the petition
to terminate, paid via garnishment, were in the amounts of $1.88 (02/01/2011), $22.89
(02/08/2011), $10.19 (02/15/2011), and $6.79 (02/22/2011), for a total of $41.75 during the
four-month period. Thus, the evidence in the record preponderates against the Juvenile
Court’s finding that Father paid $452 during the statutory four-month period; instead, the
undisputed evidence shows that he paid a total of $41.75.

Our legislature has stated that abandonment by failure to pay support includes “the willful
failure to provide more than token payments toward the support of the child.” Tenn. Code
Ann. § 36-1-102(1)(D). “Token support” under the statute “means that the support, under
the circumstances of the individual case, is insignificant given the parent’s means.” Tenn.
Code Ann. § 36-1-102(1)(B). On appeal, DCS argues that the amount of support paid by
Father during the statutory four-month period was, at best, token support, and he should be
deemed to have abandoned the children by failure to support.

We agree. We recognize that Father was not making a great deal of money, either in
Tennessee or after he moved to Texas. However, paying $41.75 for four children, even given
Father’s limited means, can only be seen as token support. In addition, it is undisputed,
based on Father’s own testimony, that once he moved to Texas, he simply decided to stop
paying child support for his four children. He was working and earning money, but he
testified that his money was spent to purchase a trailer for himself, his wife and his
stepdaughter, and to support them instead of supporting his biological children.

Based on the undisputed evidence in the record, we must conclude that Father abandoned his
children by failure to pay support. Therefore, we must reverse the Juvenile Court’s holding
on this ground for termination of Father’s parental rights.

                  Abandonment by Failure to Provide a Suitable Home

The Juvenile Court found by clear and convincing evidence that Father abandoned his
children by failure to provide a suitable home. Father does not appeal the Juvenile Court’s
holding on this ground. For reasons that are unclear, DCS lists this as an issue presented for
review. Regardless, we will briefly address it.

Abandonment based on a parent’s failure to provide a suitable home is statutorily defined as
follows:




                                             -19-
       The child has been removed from the home of the parent(s) or guardian(s) as
       the result of a petition filed in the juvenile court in which the child was found
       to be a dependent and neglected child, as defined in § 37-1-102, and the child
       was placed in the custody of the department . . . where . . . the department . .
       . made reasonable efforts to prevent removal of the child or . . . the
       circumstances of the child’s situation prevented reasonable efforts from being
       made prior to the child’s removal; and for a period of four (4) months
       following the removal, the department . . . has made reasonable efforts to assist
       the parent(s) . . . to establish a suitable home for the child, but that the
       parent(s) or guardian(s) have made no reasonable efforts to provide a suitable
       home and have demonstrated a lack of concern for the child to such a degree
       that it appears unlikely that they will be able to provide a suitable home for the
       child at an early date. The efforts of the department or agency to assist a
       parent or guardian in establishing a suitable home for the child may be found
       to be reasonable if such efforts exceed the efforts of the parent or guardian
       toward the same goal, when the parent or guardian is aware that the child is in
       the custody of the department.

Tenn. Code Ann. § 36-1-102(A)(1)(ii). In this case, the Juvenile Court held that DCS made
reasonable efforts to prevent the removal of the children from Father’s home and that DCS
also made reasonable efforts in the four-month period following the removal of the children
from Father’s home. The Juvenile Court held, however, that Father did not make reasonable
efforts to provide a suitable home and demonstrated a lack of concern for the children to such
a degree that it appeared unlikely that Father would be able to provide a suitable home at an
early date.

As discussed at length above, there is abundant evidence in the record to support this
holding by the Juvenile Court. Overall, DCS made more than reasonable efforts to assist
Father on numerous issues, including rent, utility payments, and gas cards. On the issue of
the state of Father’s home, Harrison testified that Father did not request help and told her that
he was already receiving help from his church. Powers testified that her in-home services,
paid for by DCS, included instruction on homemaking skills. Even after church members
worked to clean Father’s home for him, Powers testified, the home quickly reverted to being
“dirty [and] nasty.” Harrison testified that Father’s Tennessee house never got to the point
of being a suitable home for the children.

Moreover, Father conceded that his Texas home was a two-bedroom trailer that already
housed Father, his new wife, and her daughter and was admittedly not big enough for two
adults and five children. Father admitted that he never intended for the trailer to house his
four children, but instead made the rather questionable promise that, if he were awarded

                                              -20-
custody, he would acquire suitable housing within a few months. All of this constitutes clear
and convincing evidence that Father abandoned his children by failure to provide a suitable
home. Therefore, we affirm the Juvenile Court’s holding on this ground for termination of
Father’s parental rights.

                                                   Best Interest

Once a single ground for termination is established by clear and convincing evidence, the
Court must then consider whether termination of the parental rights of the biological parent
is in the children’s best interest. In evaluating best interest, the Court considers numerous
factors including, but not limited to, those set forth in Tennessee Code Annotated § 36-1-
113(i).9 As referenced, this list of factors is not exhaustive, and the statute does not require


9
    Section 36-1-113(i) states as follows:

           In determining whether termination of parental or guardianship rights is in the best interest
           of the child pursuant to this part, the court shall consider, but is not limited to, the following:

           (1) Whether the parent or guardian has made such an adjustment of circumstance, conduct,
           or conditions as to make it safe and in the child's best interest to be in the home of the parent
           or guardian;

           (2) Whether the parent or guardian has failed to effect a lasting adjustment after reasonable
           efforts by available social services agencies for such duration of time that lasting adjustment
           does not reasonably appear possible;

           (3) Whether the parent or guardian has maintained regular visitation or other contact with
           the child;

           (4) Whether a meaningful relationship has otherwise been established between the parent
           or guardian and the child;

           (5) The effect a change of caretakers and physical environment is likely to have on the
           child's emotional, psychological and medical condition;

           (6) Whether the parent or guardian, or other person residing with the parent or guardian, has
           shown brutality, physical, sexual, emotional or psychological abuse, or neglect toward the
           child, or another child or adult in the family or household;

           (7) Whether the physical environment of the parent's or guardian's home is healthy and safe,
           whether there is criminal activity in the home, or whether there is such use of alcohol or
           controlled substances as may render the parent or guardian consistently unable to care for
           the child in a safe and stable manner;
                                                                                                      (continued...)

                                                          -21-
the trial court to make a finding as to each enumerated factor before concluding that
terminating the parent’s parental rights is in the best interest of the child. In re M.A.R., 183
S.W.3d at 667. We will address the statutory factors applicable to this case and any other
matters that are relevant to whether termination of Father’s parental rights is in the best
interest of the children at issue in this appeal.

As referenced above, Father has not made an adjustment of circumstance, conduct, or
condition so as to make it safe for these children to be in his home. Tenn. Code Ann. § 36-1-
113(i)(1). Father was not receptive to assistance on his parenting skills, was less-than-
forthcoming with the treatment specialist who performed his alcohol and drug assessment,
and pooh-poohed mental health counseling as “ridiculous.” He never had appropriate
housing for his four children and has utterly given up paying child support for them. Overall,
Father failed to make a lasting adjustment to his circumstances despite reasonable efforts by
DCS. Based on this record, the chances that he will do so in the future hover somewhere
between “slim” and “none.” Tenn. Code Ann. § 36-1-113(i)(2).

The record also shows that Father does not have a meaningful relationship with his children.
The children have not lived in his home for roughly four years. When Father had supervised
therapeutic visitation with the children, they regularly either used a “secret signal” to indicate
discomfort or fear during the visit, or chose to skip the visit altogether. Since Father moved
to Texas in February 2011, the children have never chosen to visit him. See Tenn. Code
Ann. § 36-1-113(i)(3). The compelling statements of young Daughter D.C. to the Juvenile
Court Judge showed explicitly that at least she wanted nothing more to do with Father, given
the abuse suffered by her and her siblings at Father’s hands. Based on the record in this case,
we can only conclude that there is no meaningful relationship between Father and the
children. Tenn. Code Ann. § 36-1-113(i)(4).

The record also suggests that a change in caretakers would have a highly detrimental effect
on the mental and emotional state of all of the children. All have been doing well since they
were taken into protective custody. All are undergoing extensive counseling and are taking


9
    (...continued)

           (8) Whether the parent's or guardian's mental and/or emotional status would be detrimental
           to the child or prevent the parent or guardian from effectively providing safe and stable care
           and supervision for the child; or

           (9) Whether the parent or guardian has paid child support consistent with the child support
           guidelines promulgated by the department pursuant to § 36-5-101.

Tenn. Code Ann. § 36-1-113(i)(2011).

                                                       -22-
significant medication to deal with the aftermath of their upbringing. Tenn. Code Ann. § 36-
1-113(i)(5).

Looking at the record as a whole, we must hold that clear and convincing evidence
overwhelmingly supports the Juvenile Court’s conclusion that termination of Father’s
parental rights is in the best interest of these children. See White v. Moody, 171 S.W.3d 187,
194 (Tenn. Ct. App. 2004).

Having found both grounds for termination and that termination is in the best interest of the
children, we affirm the Juvenile Court’s termination of Father’s parental rights.

                                       C ONCLUSION

The decision of the trial court is reversed in part and affirmed in part. Costs on appeal are
assessed against Appellant D.C., Sr., for which execution may issue if necessary.




                                                          ___________________________
                                                             HOLLY M. KIRBY, JUDGE




                                             -23-